OPINION — AG — QUESTION: "ENCLOSED YOU WILL FIND A POLICY STATEMENT FROM DR. G. GLYNE WILLIAMS, DIRECTOR OF THE MENTAL HEALTH BOARD CONCERNING VARIOUS STATE LAKES. THERE IS CONSIDERABLE COMPLAINTS FROM OUR CONSTITUENTS IN THIS AREA ABOUT CLOSING THE TAFT STATE LAKE TO FISHING. IT IS OUR POSITION THAT THIS ACT DOES NOT PROHIBIT THE GENERAL PUBLIC FROM HUNTING AND FISHING. IT MERELY ALLOWS THE PATIENTS TO FISH WITHOUT A LICENSE. IS THIS CONSTITUTIONAL?" — IT IS CONSTITUTIONAL  CITE: ARTICLE V, SECTION 57, 29 Ohio St. 1961 781 [29-781], 29 Ohio St. 1961 601 [29-601] (FLOYD MARTIN)